Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 17, 2016

The Court of Appeals hereby passes the following order:

A16A0845. JAVON ANTHONY TRUSS v. THE STATE.

      In November 2010, Javon Anthony Truss pled guilty as a first offender to
multiple counts of theft and burglary. He was sentenced to a prison term followed by
probation. In April 2014, Truss’s probation was revoked, and the trial court re-
sentenced Truss to eighteen years for the theft and burglary counts.1
      In December 2015, Truss filed a “Motion to Correct a Void Sentence,” arguing
that the trial court erred in revoking his probation and for failing to give him credit
for time served. The trial court denied the motion, and Truss filed this appeal.
      Because the underlying subject matter of Truss’s appeal is the revocation of his
“first offender” probation, he was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6- 35 (a) (5); Jones v.
State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105
(485 SE2d 214) (1997). His failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.




      1
        A trial court may increase the sentence originally imposed following
revocation of first offender status. See Kaylor v. State, 312 Ga. App. 633, 637 (2)
(719 SE2d 530) (2011).
Court of Appeals of the State of Georgia
                                     02/17/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.